Citation Nr: 0811636	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for left knee injury 
residuals.

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

Procedural history

The veteran served on active duty in the United States Army 
from March 1966 to April 1969 and from July 1969 to June 
1975.  

The veteran was originally granted service connection for 
lumbosacral strain in an October 1975 rating decision.  The 
same decision denied the veteran's claim of entitlement to 
service connection for left knee injury residuals.  The 
veteran did not appeal that decision. 

In October 2001, the veteran filed a claim seeing to reopen 
his previously denied claim of entitlement to service 
connection for a left knee disability.  He also requested an 
increased rating for his service-connected back condition.  
In a May 2002 rating decision, the RO denied the veteran's 
left knee claim and increased his lumbosacral disability 
rating to 10 percent.  The veteran has perfected an appeal as 
to these issues. 

In February 2004 the RO increased the disability rating 
assigned the veteran's lumbosacral disability rating to 20 
percent.  The veteran has indicated continued dissatisfaction 
with this rating in subsequent correspondence to the RO.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

The veteran presented testimony at a Travel Board hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO in January 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

The issue of entitlement to an increased rating for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In a March 2007 letter, the veteran indicated that he wished 
to withdraw his pending claims of entitlement to service 
connection for type II diabetes mellitus and entitlement to 
an increased rating for service-connected post-traumatic 
stress disorder.  This was confirmed during the January 2008 
hearing.  See January 2008 hearing transcript, page 2.  Those 
issues, accordingly, are not before the Board. See 38 C.F.R. 
§ 20.204 (2007).


FINDINGS OF FACT

1.  In October 1975, the RO denied the veteran's claim of 
entitlement to service connection for right knee injury 
residuals.  A timely appeal as to that issue was not 
perfected.

2.  The evidence associated with the claims folder subsequent 
to the October 1975 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for left knee injury 
residuals. 




CONCLUSIONS OF LAW

1.  The RO's October 1975 rating decision, wherein service 
connection for left knee injury residuals was denied, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2.  The evidence received since the October 1975 rating 
decision, with regard to the claim of entitlement to service 
connection for left knee injury residuals, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left knee injury

The veteran is seeking entitlement to service connection for 
left knee injury residuals.  Implicit in his presentation is 
the contention that he has submitted new and material 
evidence that is sufficient to reopen this claim, which was 
finally denied by the RO in October 1975.  As is discussed 
elsewhere in this decision, the issue of the veteran's claim 
of entitlement to an increased rating for service-connected 
lumbosacral strain is being remanded for further development.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issues on appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

With respect to the issue of whether new and material 
evidence has been received which is sufficient to reopen the 
previously-denied claims of entitlement to service connection 
for heart disease or systolic ejection murmur, the VCAA is 
applicable to the extent indicated immediately below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in the recently decided case Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) specifically addressed VCAA 
notice requirements in the context of a veteran's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  As will be discussed in greater detail 
below, the veteran has been amply apprised of what was 
required to establish his claim of entitlement to service 
connection.  Moreover, a February 2002 letter from the RO 
specifically apprised the veteran as to what constitutes new 
and material evidence.  

The February 2002 VCAA letter informed the veteran that his 
previous claim of entitlement to service connection for left 
knee injury residuals was denied and that this decision was 
final.  He was informed that in order for VA to reconsider 
this issue, he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to the VA for 
the first time."  Material evidence was explained as 
evidence that bears directly on the issue for consideration.  
The February 2002 VCAA letter further informed the veteran 
that the evidence cannot simply be cumulative of the evidence 
that was previously of record or evidence that tends to 
reinforce a previously established point.  The Board notes 
that this language complies with the holding of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also 38 C.F.R. 
§ 3.156 (2007).

Further, in the February 2002 VCAA letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for left knee injury 
residuals primarily because the medical evidence of record 
failed to show a current disability.  By informing the 
veteran of the need to submit evidence of "a current 
physical or mental disability" the February 2002 VCAA letter 
specifically advised the veteran to provide information to 
fill the prior gap in the evidence.  See Kent, supra.  

The veteran was informed by the February 2002 VCAA letter 
that VA would "make reasonable efforts to help you get 
evidence necessary to support your claim."  The veteran was 
specifically informed that VA would help the veteran obtain 
records from other Federal agencies.  With respect to private 
treatment records, the letter informed the veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records.  Furthermore, the VA included copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The Board notes that the February 2002 letter specifically 
informed the veteran:  "It's still your responsibility to 
support your claim with appropriate evidence."  Furthermore, 
a March 20, 2006 notice letter stated "If you have any 
information or evidence that you have not previously told us 
about or given to us . . . please tell us or give us that 
evidence now."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-mentioned March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in January 2008 as detailed in the 
Introduction..  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - In general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in October 2001, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

At the time of the October 1975 RO decision, the evidence of 
record included the veteran's service medical records.  Those 
records indicate, in pertinent part, that a January 1969 
separation examination from the veteran's first period of 
military service indicated that the veteran had had "locked 
knee-after trauma" with no sequelae.  During his second 
enlistment, the veteran was treated for a small laceration 
above the left knee in December 1972.  During his June 1975 
separation examination the veteran stated that he had 
occasional loss of feeling below his left knee.  No knee 
disability was diagnosed.  

The veteran filed a claim of entitlement to service 
connection for a left knee disability immediately upon 
leaving military service.  Of record at the time of the RO's 
October 1975 rating decision was an August 1975 VA 
examination report which found no evidence of a left knee 
disability.  

The October 1975 RO decision denied service connection for 
left knee injury residuals based on the lack of medical 
evidence establishing a current disability and (by 
implication) a lack of evidence establishing a medical nexus 
to service [Hickson elements (1) and (3)].  The veteran was 
informed of that decision in a October 23, 1975 letter from 
the RO.  He did not initiate an appeal.  

Additional evidence received since the October 1975 decision 
will be referred to below.

Analysis

The unappealed October 1975 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2007).  As explained above, the veteran's claim for service 
connection for left knee injury residuals may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally received (i.e., 
after October 1975) evidence raises a reasonable possibility 
of substantiating the veteran's claim.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  In this case, 
the veteran's claim was denied by the RO in 1975 because 
elements (1) and (3) were missing. 

The evidence associated with the veteran's claims file since 
October 1975 includes the veteran's service personnel 
records, VA outpatient treatment records, letters from the 
veteran and a copy of the January 2008 hearing transcript. 

With respect to the veteran's service personnel records, 
38 C.F.R. § 3.156(c) provides:  "Notwithstanding any other 
section in this part, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claim, VA will reconsider 
the claim . . .."  

In this case, while the additional service personnel records 
existed prior to the RO's October 1975 rating decision, and 
were added to the veteran's claims file in September 2003, 
they are not "relevant" to the veteran's claim as is 
required by the regulation.  Specifically, the veteran's 
service personnel records detail the veteran's record of 
assignments and location of service, they do not address the 
veteran's left knee in any way.  The additional service 
personnel records do not address the missing Hickson element 
(1), current disability, or (3), medical nexus, and do not 
relate to a previously unestablished fact.  Accordingly, the 
newly added service personnel records cannot be used to 
reopen the veteran's claim. 

The newly added VA outpatient treatment records include a 
diagnosis of deep vein thrombosis of the left lower extremity 
with complaints of left knee pain.  
See, e.g.,  an April 27, 2006 VA treatment note.  This 
evidence is not new and material because it does not describe 
any left knee injury residuals but rather identified a 
vascular disorder.   Thus, the additionally added medical 
evidence does not establish a previously unsubstantiated 
element of the veteran's claim, namely, the existence of a 
current left knee disability.  

With respect to the previously unestablished Hickson element 
(3), the veteran has not submitted any evidence establishing 
a relationship between his currently diagnosed deep vein 
thrombosis and his military service.  This element also 
remains lacking.  

To the extent that the veteran has once again opined that 
there is a connection between his military service and any 
left knee injury residuals, such is duplicative of his 
contention in 1975.  Moreover, it is now well established 
that lay persons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  In 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

The evidence which has been presented since the October 1975 
RO decision therefore does not raise the reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2007).  The claim accordingly cannot be reopened, and 
the benefit sought on appeal remains denied.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for left knee injury residuals.  The 
claim is not reopened, and the benefit sought on appeal 
remains denied.


REMAND

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling. 

The veteran's last VA examination to evaluate the veteran's 
service-connected back disability was conducted in May 2006.  
During the January 2008 hearing, the veteran contended that 
back disability had increased in severity since his last 
examination.  Since the veteran has alleged that his 
disability has increased in severity since his last 
examination and that the evidence does not adequately address 
the current state of his service-connected disability, the 
Board finds that an additional examination is necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

Accordingly, the case is REMANDED for the following action:

1.  VBA should make arrangements for the 
veteran to be examined by an appropriate 
specialist for the purpose of addressing 
the current severity of his service-
connected  back disability.  The veteran's 
VA claims folder should be reviewed by the 
examiner.  The examination report should 
set fort all objective findings regarding 
the veteran's back disability including, 
if possible, range of motion measurements.  
If diagnostic testing and/or specialist 
consultations are deemed by the examiner 
to be necessary, such should be 
accomplished.  A report of the examination 
should be prepared and associated with the 
veteran's VA claims folder. 

2.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
lumbosacral strain.  If the benefit sought 
on appeal remains denied, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


